April 29, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Jackson National Life Insurance Company of New York JNLNY Separate Account I (Perspective CE) File Nos. 333-48822 and 811-08401 Dear Commissioners: This filing is Post-Effective Amendment No. 197 under the Investment Company Act of 1940 and Post-Effective Amendment No. 25 under the Securities Act of 1933, and is being made under paragraph (b)(1)(vii) of rule 485 as a replicate filing.Its purposes are to reflect the comments of the staff on the template filing (File Nos. 333-70384 and 811-08401; Accession No. 0000927730-11-000012, template relief requested by letter dated February 7, 2011), and to make non-material changes that we deem appropriate.We propose that it becomes effective on April 29, 2011 as indicated on the facing sheet of the amendment. Please call me at (517) 367-3872 if you have any questions. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel
